Citation Nr: 1208830	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  09-09 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty in the Army from January 1949 to September 1952 and in the Navy from January 1959 to January 1963.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board notes that the Veteran initially requested a hearing before the Board.  In a September 2010 statement he withdrew this request.  

The Board also notes that the present claim encompasses PTSD and depression, the only two disabilities for which the Veteran claimed service connection.  The record contains no other indication that the Veteran seeks service connection for any other psychiatric disability.  Accordingly, the claim is properly construed to only address PTSD and depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially contends that he experiences PTSD and depression related to several stressful events in service.  In February 2008 the Veteran submitted a statement, in which he offered a history of claimed stressors.  With respect to his service in the Army, the Veteran noted that he served in Guam, and that their primary duty was to clean up the 60th General Depot in preparation for turning it over to the Naval Government of Guam.  His reported stressors are summarized as follows: 1) Having noticed a "Jap" soldier in his chow line while stationed in Guam; 2) Fighting fires set by "Flips"; 3) Having knowledge of several fatalities while in service, particularly stemming from a Jeep accident and equipment crushing people; 4) Having knowledge of an attempted suicide; 5) Being a light sleeper for fear that anyone could enter his barracks; 6) "Noise"; 7) Experiencing a perceived threat during his Naval service from a Russian trawler while repairing undersea cable off the coast of Iceland; and 9) Injuring his finger while working on a bilge pump.  His statement also included a refererence to having been short at while in Guam.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), under the criteria of DSM-IV, a link, established by medical evidence, between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 4.125 (2010).

Here, many of the Veteran's reported stressors are not supported by corroborating evidence.  However, there is documented evidence of the Veteran having sustained an injury to his finger in service.  Thus, at least one of his reported stressors is verified.  

While the Board has considered attempting to obtain verification of the remaining stressors, the Board notes that either the information surrounding the events is too vague so as to allow for an attempt at verification, or the event itself is not the sort of occurrence that could be verified.  However, during the course of the appeal, the criteria for service connection for PTSD, and, specifically verification of PTSD stressors, were amended.  The amendment eliminated the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a veteran is related to the veteran's fear of "hostile military or terrorist activity" and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the veteran's service.  The amendment acknowledges the inherently stressful nature of the places, types, and circumstances of service in which fear of hostile military or terrorist activities is ongoing.  The amended criteria is for application for claims that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010, as in this case.  75 Fed. Reg. 39843 (July 13, 2010); see also 75 Fed. Reg. 41092 (July 15, 2010) (correcting effective and applicability dates).

Although the Veteran did not serve in an area of combat during the Korean War, he has reported that several fires were set by locals at warehouses on the base on Guam during the period he was stationed there.  This sort of event would appear to qualify as the sort of terrorist activity contemplated by the amended regulation.  While the Board notes that the Veteran was apparently unable to recall the dates of each specific fire, these events, if indeed recurring, would seem to of such a significant nature that it may be possible for the U.S. Army and Joint Services Records Research Center (JSSRC) to attempt to verification despite the lack of specific detail.  Consequently, the Board finds that a remand of this case is necessary so as to attempt to verify whether a series of fires were set by locals at the Veteran's base in Guam during the period from 1950 to 1952.

Furthermore, regardless of whether the occurrence of these fires can be verified, in light of the amended regulation, and the fact that the Veteran's reported finger injury is corroborated in the record, the Board finds that a VA examination would be helpful in this case to clarify whether the Veteran has a current psychiatric disability, to include either PTSD or depression, that is related to his military service.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a letter requesting additional information regarding his reported in-service stressors.  In particular, the Veteran should be requested to identify the dates of the reported stressors within a 60-day period and the names of any individuals involved in a specific stressor. 

2. Contact the JSRRC and inquire as to whether a series of fires were set by locals at the Veteran's base on Guam during the period in which he served there.  If the Veteran has provided any additional detail regarding his other in-service stressors, the JSRRC should be asked to attempt to verify those events as well.  If the JSRRC is unable to verify such events, including the series of fires described by the Veteran, please note this in the claims file.  

3. Then, schedule the Veteran for a VA psychiatric examination to determine the nature and severity of all diagnosed psychiatric disabilities.  The claims file must be available for review and the examiner must be provided with a list of all corroborated in-service stressors.  A diagnosis of PTSD must be either ruled in or excluded.  The examiner should describe all findings in detail and provide a complete rationale for all opinions offered.  If the examiner is unable to make any determination, he/she should so state and indicate the reasons. If PTSD is diagnosed, the examiner should clearly identify the claimed events which are considered stressors supporting the diagnosis, and fully explain why the stressors are considered sufficient under DSM-IV. 

4. Then, readjudicate the Veteran's claim. If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran has been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


